Evans, Judge.
Before looking to the merits of the case we must determine if this court has jurisdiction of this appeal. Certain procedures must be followed to authorize an appeal.
The failure to file a notice of appeal within the time required (thirty days after entry of the judgment complained of (Code Ann. § 6-803)), unless the trial judge has extended the time (Code Ann. §6-804; Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 21, as amended, Ga. L. 1966, pp. 493, 496; 1968, pp. 1072, 1077, will result in its dismissal. Appellate Practice Act (Ga. L. 1965, pp. 18, 29, as amended, Ga. L. 1965, pp. 240, 241; 1966, pp. 493, 500; 1968, pp. 1072, 1073, 1074 (Code Ann. § 6-809); Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504); Bailey v. State, 224 Ga. 48 (159 SE2d 286); Buckhead Doctors’ Bldg. v. Oxford Finance Companies, 116 Ga. App. 503 (157 SE2d 767). While the notice of appeal was filed only one day late, we are powerless to deny the motion to dismiss filed by the appellee.

Appeal dismissed.


Jordan, P. J., and Quillian, J., concur.